Citation Nr: 1603132	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  15-02 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a low back strain.

2.  Entitlement to a rating higher than 40 percent for fibromyalgia.

3.  Entitlement to a rating higher than 10 percent for left knee tendonitis with arthritis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to additional compensation for the school attendance of a dependent child, I.D., from June 13, 2011.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from May 1971 to May 1981 and June 1986 to August 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from May 2012 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a hearing before the Board but withdrew her request in December 2015.  See December 2015 statement.

The Board notes that the Veteran has argued that she should be entitled to additional compensation for the school attendance of a dependent child, I.D., from June 13, 2011, asserting that I.D. was required to withdraw from school in June 2011.  See May 2013 VA Form 21-0958.  The Board has therefore recharacterized the issue on appeal accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to increased ratings for a low back strain, fibromyalgia, left knee tendonitis with arthritis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's daughter, I.D., was born in July 1989, turned 18 years old in July 2007, and turned 23 years old in July 2012. 
 
2.  I.D. attended an additional year of high school, which additional compensation was approved by VA until July 1, 2009, based on her status as a dependent of the Veteran, and the Veteran's reports that I.D. would graduate in June 2009. 
 
3.  In August 2009, the Veteran submitted a Request for Approval of School Attendance, indicating that I.D. would be attending community college from May 2009 to May 2013; additional compensation was not approved by the VA based on the Veteran's statement in September 2009 that I.D. did not start school.

4.  In May 2010, the Veteran indicated the I.D. was not currently attending school.

5.  In April 2011, the Veteran submitted a Request for Approval of School Attendance, indicating that I.D. would be attending college from February 2011 to October 2012.

6.  In June 2012, evidence indicates I.D. failed to start course of training due to VA benefits not received by the college and failure of parent to pay monthly payments due to hardship.

7.  In May 2013, the Veteran was notified that additional compensation was approved by the VA from March 1, 2011 until July 1, 2011, based on I.D.'s status as a dependent of the Veteran, and the report that I.D. last attended classes in June 2011.

8.  There is nothing in the claims file that may reasonably be construed as informing the RO in a timely manner, and prior to I.D.'s 23rd birthday, that she continued her schooling after June 2011.


CONCLUSION OF LAW

The criteria for payment of additional compensation for the school attendance of a dependent child, I.D., from June 13, 2011, are not met.  38 U.S.C.A. §§ 101, 1115 (West 2014); 38 C.F.R. §§ 3.57, 3.155, 3.503, 3.667 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Notwithstanding the above, the United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a matter, the duty to notify and assist can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  In this case, as will be discussed below, the facts are dispositive in the matter and no further development of the claim is necessary as the claim turns on when the Veteran's child discontinued school. 

The Board finds that there is sufficient evidence to make a determination in this case, and the Veteran is not prejudiced by a decision at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Entitlement to Additional Compensation for the School Attendance of a Dependent Child, I.D., From June 13, 2011

The Veteran maintains that an additional dependency allowance for her daughter, I.D.'s, post-high school education is warranted subsequent to June 2011, as she was forced to withdraw from school due to late claim processing by the VA.  The Veteran indicates that her daughter would have completed her education prior to her 23rd birthday.  See May 2013 VA Form 21-0958.

Applicable Laws

A Veteran entitled to compensation at the rate of 30 percent or more is also entitled to additional payment for his/her dependents.  38 U.S.C.A. § 1115 (West 2014).  Specific rates are provided for a Veteran's spouse and children.  VA law provides that the term child means an unmarried person who is under the age of 18 years or who, after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years), is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. § 3.57(a) (2015).

Additional compensation based upon a course of instruction at an approved educational institution, which was begun after a child's 18th birthday, may be paid from the commencement of the course if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2) (2015).  Except as otherwise provided, benefits may be authorized through the last day of the month in which a course was or will be completed.  38 C.F.R. § 3.667(c).

For the purposes of 38 C.F.R. § 3.667, the term "educational institution" means a permanent organization that offers courses of instruction to a group of students who meet its enrollment criteria, including schools, colleges, academies, seminaries, technical institutes, and universities.  38 C.F.R. § 3.57(a)(1)(iii).

Facts

The Veteran's daughter, I.D., was born in July 1989, turned 18 years old in July 2007, and turned 23 years old in July 2012.  See Birth Certificate. 
 
In November 2009, the Veteran indicated that I.D. attended an additional year of high school.  In April 2009, the Veteran was notified that additional compensation was approved by the VA from July 1, 2008 until July 1, 2009, based on her status as a dependent of the Veteran, and the Veteran's reports that I.D. would graduate in June 2009.  See April 2009 notification letter.
 
In August 2009, the Veteran submitted a Request for Approval of School Attendance, indicating that I.D. would be attending community college from May 2009 to May 2013; additional compensation was not approved by the VA based on the Veteran's statement in September 2009 that I.D. did not start school.

In May 2010, the Veteran indicated the I.D. was not currently attending school; however, in April 2011, the Veteran submitted a Request for Approval of School Attendance, indicating that I.D. would be attending college from February 2011 to October 2012.  See April 2011 VA Form 21-674.  Additional documentation provided by the school indicated that I.D. was attending college, with a first date of attendance listed as February 2011, and the last date of attendance as April 2011.  A planned date of graduation was listed as October 2012.  See April 2011 Statement of Enrollment Status.

In December 2011, the RO attempted to contact the Veteran by phone to verify if I.D. started school; however, there was no answer.  See December 2011 Report of General Information.  In June 2012, the Veteran was notified that additional compensation was not approved for I.D. because there were two different attendance dates listed on documentation.  See June 2012 notification letter.

The Veteran resubmitted the Request for Approval of School Attendance, indicating that I.D. would be attending college from February 2011 to October 2012.  See June 2012 VA Form 21-674.  However, the Veteran indicated that I.D. failed to start her course of training due to the college not receiving VA benefits and failure of a parent to pay monthly payments due to hardship, and her last date of attendance was June 13, 2011.  See June 2012 VA Form 21-574.  

In May 2013, the Veteran was notified that additional compensation was approved by the VA from March 1, 2011 until July 1, 2011, based on I.D.'s status as a dependent of the Veteran, and the report that I.D. last attended classes in June 2011.

Analysis

The Veteran's service-connected disabilities have been rated 30 percent or more, effective from April 2004.  Since the Veteran's service-connected disabilities have been rated as 30 percent or greater throughout the time period at issue; the criteria for basic entitlement to additional payment for a dependent are met.  38 U.S.C.A. § 1115 (West 2014).

The RO awarded benefits to the Veteran based on I.D.'s attendance at school until July 1, 2011, the day after the month in which she was reported to have withdrawn from school, as documented by the June 2012 VA Form 21-574. 

If I.D. had continued in school, additional compensation to the Veteran could have been awarded.  However, by regulation, the allowance is discontinued if the dependent is no longer pursuing a course of instruction at an approved educational institution.  38 C.F.R. §§ 3.503, 3.667.  Given that June 2011 is the last month I.D. is reported to have attended school, benefits were correctly discontinued in July 2011.

Here, the onus was on the Veteran to keep VA apprised of her daughter's status as a student to ensure the continuous receipt of maximum allowable dependency benefits.  In December 2011, the RO attempted to contact the Veteran by phone to verify if I.D. was still in school; however, there was no answer.  See December 2011 Report of General Information.  Furthermore, in June 2012, the Veteran was notified that additional compensation was not approved for I.D. because there were two different attendance dates listed on documentation.  See June 2012 notification letter.  The Veteran then submitted an additional Request for Approval of School Attendance, indicating that I.D. would be attending college from February 2011 to October 2012.  See June 2012 VA Form 21-674.  However, the Vetran also notified the VA that beginning in June 2011, I.D. was no longer attending classes.  See June 2012 VA Form 21-574.  

Hence, the RO, per appropriate VA regulation, authorized benefits through the last day of the month in which a course was or will be completed, reported by the Veteran as June 2011.  38 C.F.R. § 3.667(c).

The Board is sympathic to the Veteran's argument that a delay in claim processing caused I.D. to withdraw from college.  Unfortunately, benefits can only be paid for a dependent while they are pursuing a course of instruction.  At this time, there is no way to determine if I.D. would have continued her course of instruction subsequent to June 2011.  Furthermore, there is nothing in the claims file that may reasonably be construed as informing the RO in a timely manner, and prior to I.D.'s 23rd birthday, that she continued her schooling after June 2011.

While recognizing the sincerity of the Veteran's contentions, the Board lacks the authority in this case to grant an additional allowance for compensation for a school-age dependent attending an educational institution where it is not authorized under applicable regulations.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995).  Specifically, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim.  The law is dispositive based upon the date the Veteran's dependent withdrew from school.  Therefore, the Veteran's claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Additional compensation for the school attendance of a dependent child, I.D. from June 13, 2011, is denied.


REMAND

The Veteran seeks entitlement to increased ratings for a low back strain, fibromyalgia, left knee tendonitis with arthritis, and entitlement to a TDIU.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

Increased Ratings for Low Back, Fibromyalgia and Left Knee

VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284   (1993).

Here, the Board notes that the Veteran's examinations were conducted many years ago.  The Veteran's most recent VA examinations for her low back, fibromyalgia and left knee were in June 2011, more than four years ago. 

The Board finds a remand is necessary to afford the Veteran contemporaneous examinations to determine the current severity of her disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

As the Veteran is currently receiving the maximum schedular rating under Diagnostic Code 5025 for fibromyalgia, consideration should be given as to whether the schedular evaluation is inadequate, requiring the RO to refer the claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation. 

Additionally, all updated treatment records must be obtained and associated with the claims file.

TDIU

The Veteran also seeks entitlement to a TDIU.  First, the Board finds that the Veteran's claim for a TDIU is intertwined with the pending appeal on entitlement to increased ratings for a low back strain, fibromyalgia and a left knee disability.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, a decision on this claim is being deferred pending completion of the development ordered on remand to avoid piecemeal adjudication.

Additionally, the Board notes that the Veteran has not yet been afforded a VA examination to determine the impact her service-connected disabilities have on her employability.  On remand, the Veteran should be afforded a VA examination.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Obtain and associate with the claims file all updated treatment records.
 
2.  Afford the Veteran a VA examination to determine the current severity of her low back strain.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including range of motion measurements and the degree at which pain occurs.

The examiner should identify and completely describe all current symptomatology, including neurological symptoms. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237.  38 C.F.R. § 4.71a.  The pertinent rating criteria must be provided to the examiner. 

3.  Afford the Veteran a VA examination to determine the current severity of her fibromyalgia.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Code 5025. 

The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.
 
4.  Afford the Veteran a VA examination to determine the current severity of her left knee.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including range of motion measurements and the degree at which pain occurs.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Schedule of Ratings for the Knee and Leg.  

The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.
 
5.  Schedule the Veteran for a VA examination to evaluate the impact her service-connected disabilities have on her employability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background. 

The examiner must comment on the social and industrial impairment attributable to the service-connected disabilities either singularly or jointly and without consideration of her nonservice-connected disabilities or age.

The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or on behalf of the Veteran.  The rationale for any opinion offered should be provided.

6.  Determine whether the claim for entitlement to a rating higher than 40 percent for fibromyalgia should be referred to the Director of the VA Compensation and Pension Service or Under Secretary for Benefits for extraschedular consideration.

7.  Determine whether the claim for entitlement to a TDIU should be referred to the Director of the VA Compensation and Pension Service or Under Secretary for Benefits for extraschedular consideration under the provisions of 38 C.F.R. § 4.16(b).

8.  After all of the above actions have been completed, readjudicate all claims.  If the claims remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 
 
9.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


